Exhibit 10.6

AGREEMENT FOR POST-TERMINATION BENEFITS

Gap Inc. (“Company”) and Michelle Banks (referred to in the second person)
hereby enter into this Agreement for eligibility for certain post-termination
benefits. This Agreement expressly supersedes any and all prior agreements
related to such post-termination or severance benefits, including those
described in any offer letter under the section entitled
“Termination/Severance.” Company and you hereby agree as follows:

In the event that your employment is involuntarily terminated by the Company for
reasons other than For Cause (as defined below) prior to February 13, 2015, the
Company will provide you the following after your “separation from service”
within the meaning of Section 409A of the Internal Revenue Code (the “Separation
from Service”), provided you sign a general release of claims in the form
requested by the Company and it becomes effective within 45 calendar days after
such Separation from Service (such 45th day, the “Release Deadline”):

(1) Your then current salary, at regular pay cycle intervals, for eighteen
months commencing in the first regular pay cycle following the Release Deadline
(the “severance period”). Payments will cease if you accept other employment or
professional relationship with a competitor of the Company (defined as another
company primarily engaged in the apparel design or apparel retail business or
any retailer with apparel sales in excess of $500 million annually), or if you
breach your remaining obligations to the Company (e.g., your duty to protect
confidential information, agreement not to solicit Company employees). Payments
will be reduced by any compensation you receive (as received) during the
severance period from other employment or professional relationship with a
non-competitor.

(2) Through the end of the period in which you are receiving payments under
paragraph (1) above, if you properly elect and maintain COBRA coverage, payment
of a portion of your COBRA premium in a method as determined by the Company.
This payment may be taxable income to you and subject to tax withholding.
Notwithstanding the foregoing, the Company’s payment of the monthly COBRA
premium shall cease immediately if the Company determines in its discretion that
paying such monthly COBRA premium would result in the Company being in violation
of, or incurring any fine, penalty, or excise tax under, applicable law
(including, without limitation, any penalty imposed for violation of the
nondiscrimination requirements under the Patient Protection and Affordable Care
Act or guidance issued thereunder).

(3) Through the end of the period in which you are receiving payments under
paragraph (1) above, reimbursement for your costs to maintain the same or
comparable financial counseling program the Company provides to senior
executives in effect at the time of your Separation from Service. The amount of
expenses eligible for reimbursement during a calendar year shall not affect the
expenses eligible for reimbursement in any other calendar year. Reimbursement
shall be made on or before the last day of the calendar year following the
calendar year in which the reimbursement is incurred but not later than the end
of the second calendar year following the calendar year of your Separation from
Service.

(4) Prorated Annual Bonus for the fiscal year in which the termination occurs,
on the condition that you have worked at least 3 months of the fiscal year in
which you are terminated, based on actual financial results and 100% standard
for the individual component. Such bonus will paid in March of the year
following termination at the time Annual Bonuses for the year of termination are
paid, but in no event later than the 15th day of the third month following the
later of the end of the Company’s taxable year or the end of the calendar year
in which such termination occurs.

(5) Accelerated vesting (but not settlement) of restricted stock units (“RSUs”)
and performance shares that remain subject only to time vesting conditions
(excluding any performance shares that remain subject to performance-based
vesting conditions) scheduled to vest prior to April 1 following the fiscal year
of termination. Shares of the Company stock in settlement of any vested RSUs
and/or performance shares under this section will be delivered on the applicable
regularly



--------------------------------------------------------------------------------

Michelle Banks

Page 2

 

scheduled vesting dates subject to the terms and conditions of the applicable
award agreement including, without limitation, the Internal Revenue Code
Section 409A six-month delay language thereunder to the extent necessary to
avoid taxation under Section 409A of the Internal Revenue Code.

The payments in (1), (3), (4) and (5) above are, and the payment described in
(2) above may be, taxable income to you and are subject to tax
withholding. If the aggregate amount that would be payable to you
under paragraphs (1), (2), (3) and (4) above through the date which is six
months after your Separation from Service (excluding amounts exempt from
Section 409A of the Internal Revenue Code under the short-term deferral rule
thereunder or Treas. Reg. Section 1.409A-1(b)(9)(v)) exceeds the limit under
Treas. Reg. Section 1.409A-1(b)(9)(iii)(A) and you are a “specified employee”
under Treas. Reg. Section 1.409A-1(i) on the date of your Separation from
Service, then the excess will be paid to you no earlier than the date which is
six months after the date of such separation (or such earlier time permitted
under Section 409A(a)(2)(B)(i) of the Internal Revenue Code). This delay will
only be imposed to the extent required to avoid the tax for which you would
otherwise be liable under Section 409A(a)(1)(B) of the Internal Revenue
Code. Any delayed payment instead will be made on the first business day
following the expiration of the six month period, as applicable (or such earlier
time permitted under Section 409A(a)(2)(B)(i) of the Internal Revenue Code).
Payments that are not delayed will be paid in accordance with their terms
determined without regard to such delay.

The term “For Cause” shall mean a good faith determination by the Company that
your employment be terminated for any of the following reasons: (1) indictment,
conviction or admission of any crimes involving theft, fraud or moral turpitude;
(2) engaging in gross neglect of duties, including willfully failing or refusing
to implement or follow direction of the Company; or (3) breaching Gap Inc.’s
policies and procedures, including but not limited to the Code of Business
Conduct.

At any time, if you voluntarily resign your employment from Gap Inc. or your
employment is terminated For Cause, you will receive no compensation, payment or
benefits after your last day of employment. If your employment terminates for
any reason, you will not be entitled to any payments, benefits or compensation
other than as provided in this letter.

 

  EXECUTIVE    

/s/ Michelle Banks

   

5/23/2012

 

Michelle Banks

    Date   THE GAP, INC.    

/s/ Glenn Murphy

   

5/22/2012

By:  

Glenn Murphy

    Date  

Chairman and CEO

   